Howard, J.
— The ruling of the Judge of the District Court that a copy of the record of a judgment of a'justice of the peace, duly certified and authenticated, was the proper evidence to maintain the plaintiff’s action upon the issue of nul tiel record, was undoubtedly correct. But it was competent for the defendant to show, that what purported to be a certified copy, was riot authentic. It was competent for him to prove by parol, as he proposed to do, that more than seven years had elapsed after the justice’s commission had expired, without renewal, before he certified the copies of his judgment in this case. It. S. chap. 116, <§> 28. This statute restricts the authority of such justice to certify copies of judgments rendered by him, to two years from the time his commission expired. If made after that time, his certificate would not be competent or admissible evidence. Exceptions sustained.